       Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 1 of 14



 1   Christina McCullough, Bar No. 245944                      Tiffany P. Cunningham
     CMcCullough@perkinscoie.com                               TCunningham@perkinscoie.com
 2   Theresa H. Nguyen, Bar No. 284581                         PERKINS COIE LLP
     RNguyen@perkinscoie.com                                   131 S. Dearborn Street, Suite 1700
 3   PERKINS COIE LLP                                          Chicago, IL 60603
     1201 Third Avenue, Suite 4900                             Telephone: (312) 324-8400
 4   Seattle, WA 98101-3099                                    Facsimile: (312)324-9400
     Telephone: (206) 359-8000
 5   Facsimile: (206) 359-9000                                 Sarah E. Stahnke, Bar No. 264838
                                                               SStahnke@perkinscoie.com
 6   Chad S. Campbell, Bar No. 258723                          PERKINS COIE LLP
     CCampbell@perkinscoie.com                                 3150 Porter Drive
 7   PERKINS COIE LLP                                          Palo Alto, CA 94304
     2901 N. Central Avenue, Suite 2000                        Telephone: (650) 838-4300
 8   Phoenix, AZ 85012-2788                                    Facsimile: (650) 838-4350
     Telephone: (602) 351-8000
 9   Facsimile: (602) 648-7000

10   Patrick J. McKeever, Bar No. 268763
     PMcKeever@perkinscoie.com
11   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
12   San Diego, CA 92130
     Telephone: (858) 720-5700
13   Facsimile: (858) 720-5799

14    Attorneys for Microsoft Corporation and Microsoft
      Mobile Inc.
15
                          IN THE UNITED STATES DISTRICT COURT
16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION

18
                                                      Case No.: 4:18-cv-01885-HSG-EDL
19                                                    (and related cases)

20                                                    JURY TRIAL DEMANDED
21    In Re Koninklijke Philips Patent Litigation         DEFENDANTS’ NOTICE OF MOTION
22                                                        AND MOTION FOR LEAVE TO AMEND
                                                          INVALIDITY CONTENTIONS
23
                                                          Date: April 11, 2019
24                                                        Time: 2:00 p.m.
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
25                                                        Courtroom: 2

26

27

28
      DEFENDANTS’ NOT. OF MOT. AND MOT.                              CASE NO. 18-CV-01885-HSG-EDL
      FOR LEAVE TO AMEND INVALIDITY
      CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 2 of 14



 1                              NOTICE OF MOTION AND MOTION

 2          TO ALL PARTIES AND THEIR COUNSEL: PLEASE TAKE NOTICE THAT on
 3   April 11, 2019 at 2:00 p.m. or as soon as counsel may be heard, Microsoft Corporation and
 4   Microsoft Mobile Inc. (“Microsoft”), Acer Inc. and Acer America Corporation (“Acer”), ASUSTek
 5   Computer, Inc. and ASUS Computer International (“ASUS”), YiFang USA, Inc. d/b/a/ E-Fun, Inc.
 6   (“YiFang”), HTC Corporation and HTC America, Inc. (“HTC”) (collectively, “Defendants”),
 7   hereby move the Court for leave to amend their invalidity contentions pursuant to Patent
 8   L.R. 3-6(b). Defendants’ motion is based on this Notice of Motion and Motion and the supporting
 9   Memorandum of Points and Authorities, the supporting Declaration of Patrick J. McKeever
10   (“McKeever Decl.”) and any additional evidence, authority, or argument the Court may consider
11   on this matter.
12                                      RELIEF REQUESTED
13          Defendants request leave to amend their invalidity contentions to address one additional
14   prior art product. A claim chart comprising Defendants’ proposed amendments is attached as
15   Exhibit A to the McKeever Declaration.
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ NOT. OF MOT. AND MOT.                i             CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 3 of 14



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION
 3           Defendants seek leave to amend their invalidity contentions pursuant to Patent Local Rule

 4   3-6(b) to address one additional prior art product. This product is the Philips Velo 1, a handheld

 5   computer released by Plaintiff Philips in 1997 that runs the Windows CE operating system, and

 6   which is relevant prior art to the asserted U.S. Pat. No. RE43,564 (“the ’564 patent”). Defendants

 7   had previously charted other Windows CE devices that ran the Pocket Streets application, including

 8   the Philips Nino, as invalidating prior art to the ’564 patent. Defendants learned recently that

 9   Philips’ earlier Velo device was sold with a CD-ROM that included a compatible version of Pocket

10   Streets. Although the Velo is a Philips device, Philips did not provide Defendants with discovery

11   on the Velo showing that it had been sold with Pocket Streets.

12           Defendants acted quickly to investigate and seek leave to amend their contentions to add

13   the Velo prior art, and Philips will not be prejudiced by this amendment because Philips knows

14   more than any entity about its own Velo 1 product and because the Velo/Pocket Streets obviousness

15   combination is similar to two other Pocket Streets-based obviousness combinations that have been

16   in the case for well over a year.

17   II.     ISSUE TO BE DECIDED
18           The sole issue to be decided by this Motion is whether Defendants have established good

19   cause for amending their invalidity contentions to add a claim chart based on the Philips Velo 1

20   prior art device.

21   III.    FACTUAL BACKGROUND
22           Defendants served initial invalidity contentions on Philips in September 2016. These

23   contentions included separate invalidity claim charts for the ’564 patent based on a Windows CE

24   device and on a Windows CE device running the Pocket Streets application. McKeever Decl.,

25   Exhibits (“Ex.”) B and C. The Windows CE chart identified Philips’ Velo 1 as an example of a

26   Windows CE device. Id., Ex. C at 27.

27           Pocket Streets was a mapping program released in the late 1990s for handheld computers

28   running the Windows CE operating system. Pocket Streets allowed users to select a portion of the
     DEFENDANTS’ NOT. OF MOT. AND MOT.            1              CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 4 of 14



 1   map to zoom in on that portion, and then select features (e.g., restaurants, roads) within the zoomed-

 2   in area—the same functionality claimed by the ’564 patent:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   McKeever Decl., Ex. D at 37, 39; see also, e.g., Dkt. 86 at ¶ 211 (Philips’ description of patented
19   device of the ’564 patent). Defendants’ invalidity contentions have charted Windows CE devices
20   running Pocket Streets because the asserted ’564 patent claims include hardware-related limitations
21   (e.g., “touch screen,” “wireless modem”).
22          During discovery, Defendants sought information from Philips about Philips’ prior art
23   Windows CE-based devices, including specifically Philips’ Velo and Nino devices. McKeever
24   Decl., Ex. E at 7-8 (Interrogatory Nos. 5 and 6). Philips did not provide substantive information
25   about these devices in its responses. Id., Ex. F at 12-14. Defendants also requested documents
26   identifying Philips’ products that ran any version of Windows. Id., Ex. G at 18 (Request for
27   Production No. 80). Philips produced a few press releases regarding the Nino devices but no
28
     DEFENDANTS’ NOT. OF MOT. AND MOT.                   2             CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 5 of 14



 1   documents specific to the Velo. McKeever Decl. ¶ 9.

 2          Defendants continued to investigate Philips’ prior art devices, including by acquiring and

 3   testing prior art devices themselves. In early November 2017, soon after successfully installing a

 4   version of Pocket Streets on a Philips Nino 300, Defendants supplemented their invalidity

 5   contentions to include a claim chart based on a combination of the Philips Nino and Pocket Streets

 6   98. Id., Ex. H. On September 18, 2018, Defendants ordered an additional Philips Nino 300 unit

 7   because it included the original packaging, manuals, and CD-ROMs (none of which Philips had

 8   produced in discovery). Id. ¶ 11. One of the CD-ROMs that came packaged with the Nino 300

 9   unit included the Pocket Streets application. Id. ¶ 12. Previously, Defendants had not been aware

10   that Philips had packaged Pocket Streets with any of its Windows CE products. Id. ¶ 13.

11   Additionally, a “readme” file on the CD-ROM packaged with the Nino provided Pocket Streets

12   version history information suggesting an earlier version of Pocket Streets that may have been

13   compatible with the Velo 1 had in fact been released. Id., Ex. I.

14          On September 27, 2018, Defendants ordered a Philips Velo 1 to investigate whether it had

15   also included a copy of Pocket Streets. McKeever Decl. ¶ 15. The unit arrived with a CD-ROM

16   that did in fact include an earlier version of Pocket Streets that was compatible with the Velo 1. Id.

17   ¶¶ 16-18. The splash screen for the Velo 1’s CD-ROM featured an icon prompting a user to install

18   Pocket Streets:

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ NOT. OF MOT. AND MOT.                   3               CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 6 of 14



 1   Id., Ex. J (red annotations added). Prior to this point, Defendants had not obtained this earlier,

 2   Velo-compatible version of Pocket Streets or confirmed that such a version had actually been

 3   released. Id. ¶ 19.

 4          In October and November 2018, Defendants installed and tested Pocket Streets on the Velo.

 5   McKeever Decl. ¶ 20. Given how old both the Velo 1 and the Pocket Streets software are, this was

 6   a challenging and time-consuming process that required configuring and experimenting with

 7   computers running legacy versions of Windows and other legacy software to communicate with

 8   the Velo. Id. ¶ 21. On October 26, 2018, Microsoft produced pictures of the Velo software CD-

 9   ROM and pictures of the Velo running Pocket Streets. Id. ¶ 22. In November, Defendants acquired

10   an additional Velo 1 unit that included original packaging, manuals, and other product literature.

11   Id. ¶ 23. Microsoft produced those documents on December 5, 2018. Id. ¶ 24. Philips’ counsel

12   inspected the Velo 1 unit running Pocket Streets on December 13, 2018, and examined a Pocket

13   Streets witness regarding the Velo version of Pocket Streets the next day. Id. ¶¶ 26-27.

14   IV.    ARGUMENT
15          Patent Local Rule 3-6(b) permits a party to amend its contentions “by order of the Court

16   upon a timely showing of good cause,” particularly where a party has made “[r]ecent discovery of

17   material, prior art despite earlier diligent search.” In evaluating good cause, courts in this District

18   consider two main factors: (1) whether the movant was diligent in amending its contentions; and

19   (2) whether the proposed amendment would prejudice the non-movant. Apple Inc. v. Samsung

20   Elecs. Co., No. 12-cv-00630-LHK (PSG), 2013 WL 3246094, at *1 (N.D. Cal. June 26, 2013).

21   “Other factors relevant to good cause include ‘the relevance of the newly-discovered prior art,

22   whether the request to amend is motivated by gamesmanship, [and] the difficulty of locating the

23   prior art[.]’” THX, Ltd. v. Apple, Inc., No. 13-cv-01161-HSG, 2016 WL 1718137, at *2 (N.D. Cal.

24   Apr. 29, 2016) (citation omitted, alterations in original).

25          Defendants, as the movants, must establish diligence in two phases: “(1) diligence in

26   discovering the basis for amendment; and (2) diligence in seeking amendment once the basis for

27   amendment has been discovered.” Positive Techs., Inc. v. Sony Elecs., Inc., No. 11-cv-02226-SI,

28   2013 WL 322556, at *2 (N.D. Cal. Jan. 28, 2013). Good cause, however, “does not require perfect
     DEFENDANTS’ NOT. OF MOT. AND MOT.                4           CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 7 of 14



 1   diligence.” Fujifilm Corp. v. Motorola Mobility LLC, No. 12-cv-03587-WHO, 2014 WL 491745,

 2   at *4 (N.D. Cal. Feb. 5, 2014). As discussed below, Defendants’ proposed amendments are based

 3   on its recent discovery of material prior art information, and Defendants have been diligent in

 4   investigating the prior art and in promptly pursuing leave to amend its invalidity contentions upon

 5   completing its analysis. Because Defendants have been diligent, and because Philips will not be

 6   prejudiced by the amendments, Defendants submit that they have established good cause under

 7   Patent L.R. 3-6(b).

 8          A.      Defendants Acted Diligently in Discovering that Philips’ Velo 1 Device Was
                    Compatible with Pocket Streets and Seeking Leave to Amend its Contentions
 9                  Accordingly.
10          Defendants have been diligent in discovering that the Velo 1 prior art device came with and

11   ran a compatible version of Pocket Streets and in seeking to amend its invalidity contentions to add

12   obviousness combinations based on a Velo 1 device that ran Pocket Streets. As discussed in Section

13   III(A), Defendants did not discover that a version of Pocket Streets existed for and was packaged

14   with the Velo 1 until early October 2018. These critical facts were not easy to discover: Defendants

15   did not have information regarding the software Philips provided with its prior art devices, and

16   Philips did not provide discovery on the Velo despite Defendants’ requests. Thus, to determine

17   which Windows CE devices had been compatible with Pocket Streets, Defendants were required to

18   obtain individual 20-year-old prior art devices and attempt to manually install the Pocket Streets

19   application on the devices. Until recently, the earliest version of Pocket Streets Defendants were

20   able to locate was Pocket Streets 98, which was not compatible with Windows CE 1.0 devices like

21   the Velo 1. Defendants had no way to know that Philips had included Pocket Streets with its

22   Windows CE devices on in-box CD-ROMs until they acquired units that came with the original,

23   20-year-old packaging and in-box materials. Defendants discovered this first for the Philips Nino

24   300 in late September 2018, which in turn caused Defendants to investigate the Velo 1 more fully

25   and discover the earlier Velo 1-compatible version of Pocket Streets that Philips had packaged with

26   the device. Cf. Fujifilm, 2014 WL 491745 at *4 (“identifying and evaluating prior art can be

27   difficult, and new information learned in discovery can lead a party to understandably reevaluate

28   evidence found earlier.”).
     DEFENDANTS’ NOT. OF MOT. AND MOT.                  5             CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 8 of 14



 1          Courts have recognized that prior art products are particularly difficult to locate and

 2   evaluate, especially where the products are long-outdated.             For example, in Peregrine

 3   Semiconductor Corp. v. RF Micro Devices, Inc., the court found that a defendant was diligent

 4   where, as here, the defendant had to acquire and analyze a prior art product to discover its relevance.

 5   2014 WL 12781782, at *2 (S.D. Cal. Jul. 21, 2014); see also, e.g., THX, 2016 WL 1718137 at *2

 6   (rejecting as hindsight patentee’s argument that defendant should have easily identified a prior art

 7   speaker product). Courts have also recognized the difficulty in locating prior art for systems “that

 8   are long-outdated, such as the ones at issue here.” GeoTag, Inc. v. Zoosk, Inc., No. 13-cv-00217-

 9   EMC-MEJ, 2013 WL 4427430, at *2 (N.D. Cal. Aug. 15, 2013). As in GeoTag, the Velo/Pocket

10   Streets combination is “long-outdated”: Philips sold its Velo in and around 1997. Additionally,

11   courts have found diligence where the movant provides a reasonable explanation as to how the

12   additional art was identified and pursued. For example, in Fujifilm, the court relied on the fact that

13   Motorola’s motion “explain[ed] in detail its efforts to discover the additional prior art references

14   and the impediments it faced.” 2014 WL 491745 at *4; see also id. at *2-3 and *4-5 (recounting

15   Motorola’s investigative efforts). The same is true here: as discussed above, the critical information

16   about the Velo 1 art was difficult to locate and the product of intensive efforts by Defendants

17   following their discovery and analysis of the Philips Nino device.

18          Courts also consider “the relevance of the newly-discovered prior art” when considering

19   requests to amend invalidity contentions. THX, 2016 WL 1718137 at *2. The Velo/Pocket Streets

20   combination is even more relevant to invalidity than the Windows CE devices that were charted

21   previously for at least two independent reasons. First, the software CD-ROM included with the

22   Velo 1 included and promoted the use and installation of the Pocket Streets application,

23   strengthening the motivation to combine Pocket Streets with the Velo 1 so as to render the ’564

24   patent obvious. Second, Philips’ manual for the Velo 1 states that the device supports a “cellular

25   modem,” which unquestionably satisfies the “wireless modem” limitation of the ’564 patent claims.

26   See McKeever Decl., Ex. K at 183, 187. Thus, in addition to Microsoft’s diligence in identifying

27   the Velo/Pocket Streets combination, the “relevance of the newly-discovered prior art” supports a

28   finding of good cause.
     DEFENDANTS’ NOT. OF MOT. AND MOT.                    6             CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
      Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 9 of 14



 1          Additionally, courts in this District have found good cause for amending invalidity

 2   contentions when the scope of the patentee’s case imposes a substantial burden on the defendants.

 3   See, e.g., Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., No. 14-cv-00876-RS-JSC, 2016 WL

 4   2855260, at *5 (N.D. Cal. May 13, 2016). In the Karl Storz case, for example, the patentee had

 5   asserted 93 patent claims across five patents. Id. The court noted that “courts in this District have

 6   found good cause to amend invalidity contentions due to the large scope of the initial prior art

 7   search when it involved nearly half as many claims” as the 93 claims at issue in that case. Id. The

 8   court granted leave for the defendants to add late-discovered patents and publications to the

 9   invalidity contentions because the “scope of the prior art search [the defendants] need to

10   undertake…was so large that it imposed an unreasonable burden.” Id.; see also Network Prot. Scis.,

11   LLC v. Fortinet, Inc., No. 12-cv-01106-WHA, 2013 WL 1949051, at *2 (N.D. Cal. May 9, 2013)

12   (granting leave to amend where the patentee had imposed upon defendant “a bone-crushing burden

13   of conducting a prior art search for more than fifty patent claims. This was an unreasonable burden

14   … to place on its adversary, especially since [the patentee] should have been more selective in

15   choosing claims to assert”). Here, as in Karl Storz, the patentee has imposed an “unreasonable

16   burden” on Defendants by asserting 70 claims across 11 different patents. And like the Karl Storz

17   defendants, Defendants here have served dozens of claim charts—over 9,000 pages’ worth—

18   demonstrating their diligence in pursuing relevant prior art. Id. at *4 (finding, where the invalidity

19   contentions included 31 claim charts and 400 pages of analysis, the “contentions themselves belie

20   a finding that [the] search was not diligent … It strains credulity to imagine that [the defendant]

21   was not diligent in uncovering and evaluating this many references”). This weighs further in favor

22   of a finding of diligence.

23          Finally, Defendants were diligent in seeking leave to amend their contentions after

24   discovering the Velo/Pocket Streets combination. Counsel for Microsoft informed Philips that it

25   intended to seek leave to amend its contentions to add the Velo on December 14, 2018, within two

26   and a half months of when Defendants first received information about the Velo software CD-ROM

27   with the compatible version of Pocket Streets. McKeever Decl. ¶ 27; Fujifilm, 2014 WL 491745

28   at *3 (finding diligence where motion for leave to amend was filed eight months after locating the
     DEFENDANTS’ NOT. OF MOT. AND MOT.                  7           CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
     Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 10 of 14



 1   additional prior art). Moreover, counsel for Microsoft made the Velo 1 running Pocket Streets

 2   available for inspection on December 13, 2018 and provided Philips with a draft claim chart for the

 3   Velo/Pocket Streets combination on December 26, 2018. McKeever Decl. ¶¶ 26, 28. At Philips’

 4   request, Microsoft also provided details about the good cause that supported the proposed

 5   amendment on December 31, 2018. Id. ¶ 32. After considering that information, however, Philips

 6   confirmed on January 3, 2019, that it would oppose the motion. Id. ¶¶ 31-34. Notably, in indicating

 7   its opposition Philips neither asserted that Defendants has not been diligent with respect to the Velo

 8   1 nor that Philips would be prejudiced by the proposed amendment. Id. ¶ 34.

 9          B.      Philips Will Not be Prejudiced by Defendants’ Amendment.
10          Philips will not be prejudiced if the Court permits Defendants to add the Velo/Pocket Streets

11   combination. Information about the Velo is and has been uniquely within Philips’ possession.

12   Indeed, but for Philips’ refusal to provide the requested discovery on the Velo device, Defendants

13   would likely have discovered the device’s relevance as prior art much earlier. And Philips needs

14   no additional discovery on the Velo 1. Philips has already inspected a Velo 1 running Pocket Streets

15   and has deposed a Microsoft witness about the version of Pocket Streets that ran on the Velo.

16          Further, Philips has long been on notice of the substantive invalidity issues raised by the

17   proposed Velo 1/Pocket Streets combination. Pocket Streets and Windows CE devices have been

18   at issue since the original invalidity contentions were served in 2016, and the specific Velo 1/Pocket

19   Streets combination is substantially similar to both the Philips Nino/Pocket Streets and Hitachi

20   HPW-600ETM/Pocket Streets combinations that have been in the case for well over a year. See

21   McKeever Decl., Exs. L and M. For the core limitations of the asserted ’564 claims, Microsoft

22   relies on the Pocket Streets software as opposed to the handheld device running the software. And

23   there are no meaningful differences between how the zoom-and-select features work on the Velo

24   as compared to the Philips Nino or the Hitachi device. See, e.g., Golden Hour Data Sys., Inc. v.

25   Health Servs. Integration, Inc., No. C 06-7477 SI, 2008 WL 2622794, at *4 (N.D. Cal. July 1,

26   2008) (no undue prejudice where plaintiff was already on notice of substance of proposed

27   amendments).

28        Fact discovery is set to close in early January. However, Philips has been on notice of
     DEFENDANTS’ NOT. OF MOT. AND MOT.               8          CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
     Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 11 of 14



 1   Microsoft’s interest in the Velo device at least since January 2018 and has been in possession of

 2   information relevant to that device. Cf. THX, 2016 WL 4674380, at *2 (no prejudice in amending

 3   invalidity contentions to add information about contributions to conception and reduction to

 4   practice where “[patentee] has been on notice of [defendant’s] interest in the individuals who

 5   contributed to the patents-in-suit since at least August 11, 2015” and “[patentee] has had sole

 6   possession of the relevant information”).

 7          Leave to amend may be granted after the close of fact discovery where the amendments are

 8   limited in scope. For example, in Synchronoss Techs., Inc. v. Dropbox Inc., the court commented

 9   on “the limited nature of the amendment itself” and held that the proposed amendments “do not

10   appear to disrupt the case schedule or other court orders, and are therefore not prejudicial to [the

11   plaintiff], as far as the timing of the case goes. No. 4:16-cv-00119-HSG-KAW, 2018 WL 5619743,

12   at *5-6 (N.D. Cal. Oct. 29, 2018). Responding to the amended invalidity contentions did not

13   constitute prejudice, because “the issue is not whether the defendant would be required to engage

14   in additional work in response to new amendments, but what incremental prejudice results from the

15   deal in asserting those amendments….” Id. at *6 (citing TransVideo Elecs., Ltd., v. Sony Elecs.,

16   278 F.R.D. 505, 509 n.2 (N.D. Cal. 2011)). In Synchronoss, there was no prejudice to the plaintiff

17   because, although fact discovery had already closed, the plaintiff could respond to the new

18   allegations in its expert report. Id. at *6-7. The same is true here. Philips will not be prejudiced

19   by the amendments, which are minor in scope and can be adequately addressed through expert

20   discovery. Philips has more than four months before it would likely need to address the Velo 1 in

21   a rebuttal expert report.

22   V.     CONCLUSION
23          For the reasons discussed above, Defendants respectfully request that the Court grant their

24   motion for leave to amend their invalidity contentions, as reflected in Exhibit A to the McKeever

25   Declaration in support of this motion.

26

27

28
     DEFENDANTS’ NOT. OF MOT. AND MOT.                  9             CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
     Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 12 of 14



 1
     DATED: January 4, 2019
 2

 3   /s/ Patrick J. McKeever                   /s/ Aaron Maurer
     Christina McCullough, Bar No. 245944      Matthew S. Warren (Bar No. 230565)
 4   CMcCullough@perkinscoie.com               Patrick M. Shields (Bar No. 204739)
     Theresa H. Nguyen, Bar No. 284581         Erika H. Warren (Bar No. 295570)
 5   RNguyen@perkinscoie.com
     Perkins Coie LLP                          Amy M. Bailey (Bar No. 313151)
 6   1201 Third Avenue, Suite 4900             WARREN LEX LLP
     Seattle, WA 98101-3099                    San Francisco, California, 94110
 7   Telephone: (206) 359-8000                 +1 (415) 895-2940
     Facsimile: (206) 359-9000                 +1 (415) 895-2964 facsimile
 8                                             18-1885@cases.warrenlex.com
     Chad S. Campbell, Bar No. 258723
 9   CCampbell@perkinscoie.com
     PERKINS COIE LLP                          Bruce Genderson (pro hac vice)
10   2901 N. Central Avenue, Suite 2000        Kevin Hardy (pro hac vice)
     Phoenix, AZ 85012-2788                    Aaron Maurer (pro hac vice)
11   Telephone: (602) 351-8000                 David Krinsky (pro hac vice)
     Facsimile: (602) 648-7000                 Andrew Trask (pro hac vice)
12
                                               Kyle Thomason (pro hac vice)
     Patrick J. McKeever, Bar No. 268763
13   PMcKeever@perkinscoie.com                 Christopher A. Suarez (pro hac vice)
     PERKINS COIE LLP                          WILLIAMS & CONNOLLY LLP
14   11452 El Camino Real, Suite 300           725 TWELFTH STREET, N.W.
     San Diego, CA 92130                       Washington, D.C., 20005
15   Telephone: (858) 720-5700                 +1 (202) 434-5000
     Facsimile: (858) 720-5799                 +1 (202) 434-5029 facsimile
16
                                               viceroy@wc.com
     Tiffany P. Cunningham
17   TCunningham@perkinscoie.com
     PERKINS COIE LLP                          Attorneys for Defendants Acer, Inc., Acer
18   131 S. Dearborn Street, Suite 1700        America Corp., ASUSTeK Computer Inc., and
     Chicago, IL 60603                         ASUS Computer International
19   Telephone: (312) 324-8400
     Facsimile: (312)324-9400                  Kai Tseng (Bar No. 193756)
20
     Sarah E. Stahnke, Bar No. 264838          Hsiang (“James”) H. Lin (Bar No. 241472)
21   SStahnke@perkinscoie.com                   Attorneys for Defendants Acer, Inc.
     PERKINS COIE LLP                           and Acer America Corporation
22   3150 Porter Drive
     Palo Alto, CA 94304
23   Telephone: (650) 838-4300
     Facsimile: (650) 838-4350                 Michael J. Newton (Bar No. 156225)
24
     Attorneys for Microsoft Corporation and   Sang (Michael) Lee (pro hac vice)
25   Microsoft Mobile Inc.                     ALSTON & BIRD LLP
                                               2200 Ross Avenue, Suite 2300
26                                             Dallas, Texas, 75201
                                               +1 (214) 922-3400
27                                             +1 (214) 922-3899 facsimile
28                                             asus-philips@alston.com
     DEFENDANTS’ NOT. OF MOT. AND MOT.         10           CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
     Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 13 of 14



 1    /s/ Ryan McBrayer
     John Schnurer (Bar No. 185725)                Attorneys for Defendants ASUSTeK Computer
 2   Kevin Patariu (Bar No. 256755)                Inc. and ASUS Computer International
 3   Ryan Hawkins (Bar No. 256146)
     Louise Lu (Bar No. 256146)                    /s/ Lucian C. Chen
 4   Vinay Sathe (Bar No. 256146)                 Lucian C. Chen (pro hac vice)
     PERKINS COIE LLP                             Wing K. Chiu (pro hac vice)
 5   11425 El Camino Real, Suite 350              LUCIAN C. CHEN, ESQ. PLLC
     San Diego, California, 92130                 One Grand Central Place
 6   +1 (858) 720-5700                            60 East 42nd Street, Suite 4600
 7   +1 (858) 720-5799 facsimile                  New York, New York, 10165
                                                  +1 (212) 710-3007
 8   Ryan McBrayer (pro hac vice)                 +1 (212) 501-2004 facsimile
     Jonathan Putman (pro hac vice)               lucianchen@lcclegal.com
 9   Antoine McNamara (Bar No. 261980)
     Stevan Stark (pro hac vice to be filed)      Michael Song (Bar No. 243675)
10
     PERKINS COIE LLP 1201 Third Avenue,          LTL ATTORNEYS LLP
11   Suite 4900 Seattle, Washington, 98101        300 South Grand Avenue, 14th Floor
     +1 (206) 359-8000                            Los Angeles, California, 90071
12   +1 (206) 359-9000 facsimile                  +1 (213) 612-8900
     htc-philipsperkinsservice@perkinscoie.com    +1 (213) 612-3773 facsimile
13                                                michael.song@ltlattorneys.com
     Attorneys for Defendants HTC Corp. and HTC
14   America, Inc.                                Attorneys for Defendant YiFang USA, Inc.
15                                                D/B/A E-Fun, Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ NOT. OF MOT. AND MOT.            11           CASE NO. 18-CV-01885-HSG-EDL
     FOR LEAVE TO AMEND INVALIDITY
     CONTENTIONS
     Case 4:18-cv-01885-HSG Document 584 Filed 01/04/19 Page 14 of 14



 1                                   CERTIFICATE OF SERVICE

 2           The undersigned hereby certifies that on January 4, 2019, a true and correct copy of the

 3   foregoing was served on all interested parties via electronic mail pursuant to Civil Local Rule 5-

 4   1(h).
                                                          /s/ Patrick J. McKeever
 5                                                        Patrick J. McKeever
 6

 7                          ATTESTATION UNDER CIVIL L.R. 5-1(i)(3)
 8           The signing counsel above have authorized me to execute this document on their behalf,.
 9                                               /s/ Patrick J. McKeever
10                                               Patrick J. McKeever

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE                           1           CASE NO. 18-CV-01885-HSG-EDL
